DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claim 13, the prior art of record fails to teach or suggest “A system comprising: non-transitory computer-readable memory storing executable instructions; and one or more processors programmed by the executable instructions to at least: train a neural network based on a training set comprising a plurality of sensor data as input data and a plurality of corresponding types of events as output data; wherein the neural network comprises: an input layer for receiving input of the neural network, a plurality of intermediate layers including a first intermediate layer of the plurality of intermediate layers coupled to the input layer, and a plurality of head components including a head output node coupled to a last intermediate layer of the plurality of intermediate layers through a plurality of head component layers”.
Prior art considered includes US PG Publication No. 2015/0338915.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624